Title: From Thomas Jefferson to Marten Wanscher, 30 November 1803
From: Jefferson, Thomas
To: Wanscher, Marten


               
                  Sir
                     
                  Washington Nov. 30. 03.
               
               I have recieved a letter for you, which appearing to have come from Germany I do not hazard to send, till I know where you are, as the late fever in Alexandria obliged many to leave it. 
               Mr. Dinsmore was here lately. the Parlour & Hall at Monticello are ready for plaistering. the Domeroom will be so before the spring; and probably some of the bedrooms above: so that the plaistering for the next season will be a job of length: and renders it proper for me to attend to the circumstance of price, which I always thought too high at the rate I paid you before. I can get the best hands for plain plaistering at a dollar a day, but I would give you the preference at that price as you have been employed already in the business. I shall be glad to learn from you whether you wish the job at that price, and I shall govern myself accordingly. Accept my best wishes. 
               
                  Th: Jefferson
               
            